DETAILED ACTION
Claims 1-18 and 21-22 are pending in the current application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/15/20 has been entered.

Response to Arguments
Applicant’s arguments, see Remarks, filed 10/15/20, with respect to the rejection of claim 1 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Bhogal et al. (Pub. No. US 2006/0224720 A1) [0007] lines 1-9, [0027] lines 9-18, [0030] lines 1-3, [0031] lines 1-4 which shows based on request for application/function being able to determine user/client ID information and based on associated mapping being able to determine which version/implementations of the function to associated with request, viewed as determining if to execution a first or second implementation thus viewed that the mapping includes a form of requester/user/client identity and ties it to version information.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 8, 10-11, 15, 17-18 and 22 are rejected under 35 U.S.C. 103 as being unpatentable Bhogal et al. (Pub. No. US 2006/0224720 A1) and further in view of Pirzadeh et al. (Pub. No. US 2015/0193222 A1).

As to claims 1 and 15, Bhogal discloses a computer-implemented method comprising: 
determining that there are multiple different implementations of the function available to be called by different clients, including both the first implementation and the which shows a request associated with a user identifier, thus viewed as a plurality of user/clients that can make calls that can be associated with a specific version thus must have determined what the plurality of different version available are) 
determining that a second implementation of the function is available at a second location (Bhogal [0007] lines 1-9, [0027] lines 9-18 and [0029] lines 1-7; which shows showing a plurality of version associated with an application thus viewed as including a second version, where in light of the details disclosed below shows the specifics of the function/application calls can be tied to parameter information that can include information tied to location and thus viewed together as having plurality of version/implementations that can be viewed as including a second version/implementation, that can be tied to location information).
wherein a subsequent call to the function received by the computing device after the updating is directed to one of the first location or the second location, wherein the first implementation remains available wherein the mapping includes both a client field indicating a requester identify and a version field indicating which implementations corresponds to request from the requester identity (Bhogal [0007] lines 1-9, [0027] lines 9-18, [0030] lines 1-3, [0031] lines 1-4; which shows that the storage includes multiple versions thus viewed that the first implementation/version remains available and where the mapping includes information that includes requesting user id/client id and associated version with that requester identity information).
which shows receiving a request to execute an application/function from a requesting client); and 
determining, responsive to request to execute the function, whether to execute the first implementation of the second implementation based on the version field indicating which implementation corresponds to an identity of the requester (Bhogal [0030] lines 1-3, [0031] lines 1-4 and [0038] lines  1-6; which shows based on request for application/function being able to determine user/client ID information and based on associated mapping being able to determine which version/implementations of the function to associated with request, viewed as determining if to execution a first or second implementation).

Bhogal does not specifically disclose determining, by a computing device and based on a mapping, that an initial call to a function in accordance with an application programming interface (API) received by the computing device is directed to first location corresponding to a first implementation of the function; and updating, by the computing device, the mapping to include the second location.

However, Pirzadeh discloses determining, by a computing device and based on a mapping, that an initial call to a function in accordance with an application programming interface (API) received by the computing device is directed to first location corresponding to a first implementation of the function (Pirzadeh [0009] lines 8-11, [0030] lines 8-10, [0058] lines 1-3 and [0059] lines 1-3; which shows the use of the function map to determine the location for a function call thus viewed as it being directed to a first location of the implementation of the function); 
updating, by the computing device, the mapping to include the second location (Pirzadeh [0009] lines 8-11 [0022] lines 1-5 and [0107] lines 7-11; which shows the ability to update the mapping that includes information for associating function with its location information, where it is seen disclosed specifically above the mapping can include a plurality of version/implementations thus the mapping would be viewed as including the second location as well). 

Therefore, it would have been obvious to one of ordinary skill in the before the effective filing date to incorporate the teachings of Pirzadeh showing the updated mapping that includes location information, into the mapping of Bhogal for the purpose of increasing effectiveness of updating by being able to provide more targeted update as taught by Pirzadeh [0004] lines 1-3 and [0107] lines 7-11.


As to claims 3 and 17, Bhogal as modified by Pirzadeh disclose wherein the first location and the second location correspond to a first memory location and a second memory location, respectively, on the computing device (Pirzadeh [0107] lines 7-11; which shows the specifics of the location information corresponds to memory location, where it is disclosed specifically above the plurality of instances that would results in a first and second location for the plurality of options available).




As to claims 4 and 18, Bhogal as modified by Pirzadeh disclose wherein the second implementation includes an update to the first implementation (Bhogal [0027] lines 1-4; which shows that the plurality of implementations are tied to a plurality of different versions thus viewed as a first and second version thus it is viewed that the different versions can be viewed as an updated/changed/modified version of the application implementations)

As to claim 8, Bhogal as modified by Pirzadeh disclose a system comprising: a memory (Bhogal [0022] lines 8-10); and
at least one processor coupled to the memory and configured to (Bhogal [0022] lines 8-10):

The remaining limitations of the claim are comparable to claim 1 above and rejected under the same reasoning.

As to claim 10, it is comparable to claim 3 above and rejected under the same reasoning.

As to claim 11, it is comparable to claim 4 above and rejected under the same reasoning.

As to claim 22, Bhogal as modified by Pirzadeh discloses routing the request based on the mapping, wherein the mapping includes location information about where the various implementations of the function are sorted and wherein the location information is used (Pirzadeh [0087] lines 5-8 and [0107] lines 7-11; which shows routing request based on function mapping where it is seen that mapping include location information about where the functions are in memory and as seen disclosed above the mapping can be associated with the user/client that request the function for use thus viewed as type of location information as well)

Therefore, it would have been obvious to one of ordinary skill in the before the effective filing date to incorporate the teachings of Pirzadeh showing the updated mapping that includes location information, into the mapping of Bhogal for the purpose of increasing effectiveness of updating by being able to provide more targeted update as taught by Pirzadeh [0004] lines 1-3 and [0107] lines 7-11.

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bhogal and Pirzadeh as applied to claim 1, 8, 15 above,  and further in view of Barry et al. (Pub. No. US 2019/0342176 A1).

As to claims 2, 9, 16, Bhogal as modified by Pirzadeh does not specifically disclose allocating resources of the computing to instantiate the second implementation while the first implementation remains available to one or more client devices with access to the API.

However, Barry discloses  wherein the updating comprises: allocating resources of the computing to instantiate the second implementation while the first implementation remains available to one or more client devices with access to the API (Barry [0031] lines 19-25; which shows resource allocation associating with being able to instantiate and implement instruction, where in light of above disclosed information shows the specifics if the plurality of versions/implementations available and how the current code instructions remain available/are protected until the update for a second implementation/version are complete).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Barry, showing resource allocation, into the function updating system of Bhogal as modified by Pirzadeh, for the purpose of efficient use of infrastructure resource, as taught by Barry [0001] and [0031].

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bhogal and Pirzadeh as applied to claim 4 and 11 above, and further in view of Venkatesan et al. (Pub. No. US 2004/0225996 A1).

As to claims 5 and 12 Bhogal as modified by Pirzadeh does not specifically disclose wherein the second implementation receives arguments identical to arguments of the first implementation in accordance with the API.

However, Venkatesan discloses wherein the second implementation receives arguments identical to arguments of the first implementation in accordance with the API (Venkatesan [0022] lines 1-4; which shows the ability to receive two identical function call arguments thus a second implementation can receive identical arguments).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Venkatesan, showing receiving a plurality of identical software arguments, into the function updating of Bhogal as modified by Pirzadeh for the purpose of increasing the effeteness of code reusability thus increasing efficient use of resources as taught by Venkatesan [0002] and [0022].

Claims 6-7 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bhogal and Pirzadeh as applied to claims 1, 8, 15 above, and further in view of Takahashi et al. (Pub. No. US 2014/0149984 A1).

As to claims 6 and 13 Bhogal as modified by Pirzadeh does not specifically disclose wherein the first location and the second location correspond to a first virtual machine and a second virtual machine, respectively, operating on the computing device.

However, Takahashi discloses wherein the first location and the second location correspond to a first virtual machine and a second virtual machine, respectively, operating on the computing device (Takahashi [0042] lines 1-8; which shows that each application viewed as including function calls is associated with a respective VM thus a first and second implementation associated with a first and second location as seen disclosed specifically above can be viewed as associated with a respective VM).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Takahashi, showing virtual machine memory usage, into the function updating information of Bhogal as modified by Pirzadeh, for the purpose of improving resource utilization as taught by Takahashi [0006].

As to claims 7, 14, Bhogal as modified by Pirzadeh and Takahasi disclose stopping the first virtual machine from operating on the computing device after the mapping is updated to include the second location (Takahashi [0042] lines 1-8 and [0086]; which shows that after updating is completed being able to stop to terminated/old/unupdated application, viewed as including the function call that can be associated with a VM, where it is discloses above the specific information showing that current code instructions are protected such that the area/location storing that information is protected until the completion of the update and mapping, where the updating when in view of the above disclosed teachings showing the specifics of a second version implementations of the function being available and above disclosed teachings showing the function including parameters defining locations information can be seen as updating the mapping to include the second location together can be seen as showing the stopping/terminating the old first vm from operating after the update to include the second location).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Takahashi, showing virtual machine memory usage, into the function updating information of Bhogal as modified by Pirzadeh, for the purpose of improving resource utilization as taught by Takahashi [0006].

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Bhogal and Pirzadeh as applied to claim 1 above, and further in view of Martin (Patent No. US 7,533,138 B1).

As to claim 21, Bhogal as modified by Pirzadeh does not specifically disclose removing a reference to the first implementation at the first location from the mapping, 

However, Martin disclose removing a reference to the first implementation at the first location from the mapping, wherein the identity of the requester is associated with the first implementation; receiving a subsequent request to execute the function from the requester; and directing the subsequent request from the requester to the second implementation at the second location (Martin Col. 2 lines 45-52, Col. 8 lines 36-39 and claim 4; which shows the ability for deleting/removing and then checks to determine if directed to a deleted location information and if so then moves/forwards information to a subsequent location for taken then action, where it is disclosed in detail above the specifics of the first and second implementations/version at a first and second location respectively and its mapped information).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Martion, showing actions taken in response to being directed towards previously removed information, into the updating information system of Bhogal as modified by Pirzadeh, for the purpose of helping to increase insurance of ability to complete request action and thus have more consistent usability, as taught by Martin Col. 2 lines 45-52.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD F WHEATON whose telephone number is (571)270-1779.  The examiner can normally be reached on Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRADFORD F WHEATON/Examiner, Art Unit 2193                                                                                                                                                                                                        
/Chat C Do/Supervisory Patent Examiner, Art Unit 2193